DETAILED ACTION

This non-final office action is in response to claims 1-20 filed October 09, 2020 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed October 09, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on October 09, 2020 have been accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on October 09, 2019 (Application Data Sheet). It is noted, however, that applicant has not filed a certified copy of the DE102019215485.9 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A. Reason for rejection:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “apparatus is configured to…, system is configured to” in claims 15 and 18. However, nowhere in the specification clearly mentioned corresponding hardware structure or hardware with algorithm for the apparatus and the system. 
“A general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general-purpose computer or microprocessor.” (MPEP 2181)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 16-17 and 19-20 do not cure the deficiencies set forth above.
Examiner’s Notes: Applicant can amend the claim limitations in such a way so they do not invoke §112 (f) or keep the same limitations but point out the corresponding structure in the specification to overcome the §112 (b) rejection. Corresponding structure must be more than simply a general-purpose computer. Algorithm is needed to transform a general-purpose computer or microprocessor to a specific computer for performing the claimed function. “A general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general-purpose computer or microprocessor. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” (MPEP 2181).

B. Independent claims 1 recites, “associating the signed blockchain transaction with the local area,” and independent claims 15 and 18 recite, “associate the local area with the signature.” Dependent claim 6 recites similar limitation.
An ordinary skill in the art would not be able to reasonably understand how a signed blockchain transaction can be associated with a local area or a local area associated with a signature.” Further, the metes and bounds of the phrase “local area” also cannot be reasonably determined by an ordinary skill in the art. It is unclear whether the local area meant to be a local area network or a physical/geographical area. Appropriate correction/clarification is required.
Dependent claims 2-5, 7-14, 16-17, and 19-20 do not cure the deficiancies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 11,138,608 B2 to Green et al. (hereinafter “Green”).
Regarding claim 1, Green taught a method comprising: generating a signed blockchain transaction using: 
5a secure computing device arranged in a local area, and an apparatus set up for short-range communication (Col. 6, lines 13-25. The network 100 includes an IoT device 120, the user device 110. The user device communicating wirelessly to the IoT device.); and associating the signed blockchain transaction with the local area, wherein the signed blockchain transaction indicates a presence of the apparatus in the local area (Col. 6, lines 55-58. IoT device sign the blockchain transaction with a private key. Col. 11, lines 40-67. IoT device crates a blockchain transaction and digitally sign it. The transaction may include OTP from user, content of the transaction, verifiable hash identifier, wireless communication message including authorization from user, the wireless communication message includes one or more near field communication (NFC) message, RFID message, Bluetooth message. It is inherent that IoT device associates the signed blockchain transaction with a device in a proximity network by including NFC, RFID, or Bluetooth message in the blockchain transaction and NFC, RFID, or Bluetooth message indicates the presence of a proximity device.). 
Regarding claim 306, Green taught the method of claim 1, wherein the generating the signed blockchain transaction is based on a signature, wherein the method comprises: 162019P51218 US associating the local area with the signature, wherein the signed blockchain transaction indicates a presence of the apparatus at least one of adjacent to or at a short distance from the secure computing device in the local area (Col. 11, lines 40-67. IoT device crates a blockchain transaction and digitally sign it. The transaction may include OTP from user, content of the transaction, verifiable hash identifier, wireless communication message including authorization from user, the wireless communication message includes one or more near field communication (NFC) message, RFID message, Bluetooth message. It is inherent that IoT device associates the signed blockchain transaction with a device in a proximity network by including NFC, RFID, or Bluetooth message in the blockchain transaction and NFC, RFID, or Bluetooth message indicates the presence of a proximity device.).
Regarding claim 57, Green taught the method of claim 6, comprising: assigning a time to the signed blockchain transaction (Col. 5, lines 65-66: time; Col. 10, lines 39-40: time. Col. 12, lines 1-3: The blockchain transaction includes a timestamp), wherein the signed blockchain transaction associates the presence of the apparatus in the local area with the time (Col. 11, lines 40-67.).
Regarding claim 108, Green taught the method of claim 1, wherein the short-range communication uses at least one of a wireless local area network, a Bluetooth® connection or a near field communication (Col. 11, lines 63-67).  
Regarding claim 9, Green further taught the method of claim 1, comprising: 15transmitting the signed blockchain transaction to a subscriber in a system that comprises the apparatus and the secure computing device (Col. 11, lines 45-46. Col. 16, lines 44-45. The signed blockchain transaction may then forwarded/transmitted to a blockchain network where blockchain nodes are participants/subscribers in a blockchain network who participates in a number of activities such as blockchain transaction addition, validation etc.(Col. 7, lines 19-27)).  
Regarding claim 10, Green further taught the method of claim 1, comprising: arranging the secure computing device permanently in the local area (Col. 6, lines 15-25, 45-49. IoT devices (e.g., refrigerator) are permanently arranged in home wi-fi/proximity network.).  
Regarding claim 11, Green further taught the method of claim 1, comprising: verifying a presence of the secure computing device in the local area using a verification entity (Col. 11, lines 40-67.).  
Regarding claim 2512, Green further taught the method of claim 1, wherein at least one of the generating the signed blockchain transaction or the associating the signed blockchain transaction with the local area is performed using at least one of hardware or software (Col. 6, lines 55-58. IoT device sign the blockchain transaction with a private key. Col. 11, lines 40-67.)  
Regarding claim 2513, Green further taught a computer program having a program code for performing the method of 30claim 1 when the computer program runs on a computer (See the detail explanation in claim 1 and col. 15, lines 23-32).  
Regarding claim 14, Green further taught a hardware system for performing the method of claim 1 (See the detail explanation in claim 1 and col. 15, lines 45-55, 60-65).
  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of US 2021/0097528 A1 to Wang et al. (“Wang”).
Regarding claim 2, Green taught the method of claim 1, Green was silent but the analogous art Wang taught wherein the generating the signed blockchain transaction comprises: creating a blockchain transaction using the apparatus (Fig.1, ref. 118. Para.0035. Hot wallet creates a blockchain transaction.); transmitting the blockchain transaction to the secure computing device (Fig. 1, ref. 120. Para. 0036. Hot wallet sends blockchain transaction to secure enclave); and 15signing the blockchain transaction using the secure computing device to obtain the signed blockchain transaction (Fig. 1, ref. 126. Para. 0040. Secure enclave uses wallet private key to digitally sign the blockchain transaction.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Green by including the idea of creating a blockchain transaction using the apparatus; transmitting the blockchain transaction to the secure computing device; and 15signing the blockchain transaction using the secure computing device to obtain the signed blockchain transaction as taught by Wang that allows the blockchain transaction to be properly validated, processed, and confirmed on a blockchain network (Wang. Para. 0024).
Regarding claim 3, Green-Wang combination further taught the method of claim 2, wherein the generating the signed blockchain trans- action comprises: 20signing the blockchain transaction using the apparatus (Green, Col. 6, lines 55-58.); and signing the blockchain transaction using the secure computing device (Wang, Para. 0040). Examiner supplies the same rationale for the combination of the references as in claim 2 above.  
Regarding claim 4, Green taught the method of claim 3, wherein the signing the blockchain transaction using the apparatus comprises using a private key of the apparatus (Green, Col. 6, lines 55-58. IoT device sign the blockchain transaction with a private key.)  
Regarding claim 5, Green further taught the method of claim 2, wherein the blockchain transaction is based on a blockchain, wherein the method comprises: integrating the signed blockchain transaction into the blockchain (Fig. 4, ref. 422, 424, 426, 428. Col. 11, lines 40-45. Blockchain includes blockchain transaction, digital signature, verifiable hash.).
 
Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of independent claims 15 and 18 within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
Independent claim 15 recites  a system comprising: a secure computing device arranged in a local area and set up for a short- range communication; and an apparatus set up for the short-range communication; 5wherein the apparatus is configured to transmit a blockchain transaction to the secure computing device using the short-range communication; wherein the secure computing device is configured to: receive the blockchain transaction; sign the blockchain transaction using a signature to obtain a signed 10blockchain transaction; and transmit the signed blockchain transaction to at least one of the apparatus or a subscriber in the system; wherein the system is configured to: integrate the signed blockchain transaction into a blockchain; and 15associate the local area with the signature, wherein the signed block- chain transaction indicates a presence of the apparatus adjacent to the se- cure computing device in the local area.  
Independent claim 18 recites a system comprising at least one of: a secure computing device arranged in a local area and set up for a short- range communication; or an apparatus set up for the short-range communication; 30wherein the apparatus is configured to transmit a blockchain transaction to the secure computing device using the short-range communication; wherein the secure computing device is configured to: receive the blockchain transaction; 182019P51218 US sign the blockchain transaction using a signature to obtain a signed blockchain transaction; and transmit the signed blockchain transaction to at least one of the apparatus or a subscriber in the system; 5wherein the system is configured to: integrate the signed blockchain transaction into a blockchain; and associate the local area with the signature, wherein the signed block- chain transaction indicates a presence of the apparatus adjacent to the se- cure computing device in the local area. 
Dependent claims 16-17 and 19-20 would be allowable due to their dependency on independent claims 15 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0103938 A1 (Bulawski et al.): a first computing device executing the functionality of a backend module and functionality for writing to blocks in a blockchain and querying a blockchain, providing application programming interfaces (APIs) and backend services as will be described in further detail below; a second computing device associated with a user and executing an application; and at least one near field communication device (e.g., an NFC tag). A system combining blockchain transparency and tamper-proof tags may allow for determining whether a product is associated with an authenticated transaction, for recording new transactions in the blockchain, and for providing authentication data. Such a system may allow consumers to minimize the risk of buying counterfeited products. Such a system may also include functionality allowing users and brand managers to exchange data regarding authenticated products, including through a social platform, increasing the strength of the brand and its utility to consumers. Such a system may also provide functionality allowing for the tracking of ownership transfer transactions, insurance processing, and theft prevention. Para. 0012. 
US 2019/0333031 A! (Kravitz et al.): This method can be made subject to audit as follows: The photo(s) data and preferably additionally a timestamp is digitally signed by the camera. Such signed data or a one-way function thereof can be included within the transaction submitted to the blockchain by the device. The public key used to verify the camera's digital signature is known to be associated with the particular camera. With regard to proximity, the device's location at the time of submitting the blockchain transaction may be further corroborated (as being in the vicinity of the stationary camera) by other devices with which that device communicates proximally (potentially off-chain) at that time (such as with respect to relatively co-located performance of a joint task). Para. 0051. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438